Citation Nr: 9919608	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits for a liver disorder 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).


REPRESENTATION

Appellant represented by:	Michael B. Staley, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1960.

Initially, the Board of Veterans' Appeals (Board) notes that 
in July 1998, the Board remanded this case so that additional 
evidentiary development could be accomplished.  As will be 
discussed in the Reasons and Bases section below, this was 
done to the extent possible.  The case is now ready for 
appellate consideration.

The Board further notes that earlier correspondence from the 
veteran in December 1996 and March 1997, reflects that the 
veteran also raised the issue of the need for the use of 
Methotrexate for psoriasis as a basis for an increased 
evaluation for his service-connected skin disability.  This 
issue has not been developed for current appellate 
consideration and is referred back to the regional office 
(RO) for additional clarification and/or adjudication. 


FINDING OF FACT

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a liver disorder is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a liver disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There is no indication by competent authority of record 
showing a liver disorder as a result of Department of 
Veterans Affairs (VA) treatment.  

In a letter to the RO dated in December 1995, the veteran 
contends that there was a diagnosis of alcoholic cirrhosis of 
the liver back in the mid 1970's and that this was supported 
by his records from the VA medical center in Gainesville, 
Florida.  In addition, he claims that more recently, he had 
been taking Methotrexate to relieve his skin disorder, and 
that this had caused severe side effects to his liver.  
However, in both instances, the veteran has not offered 
medical evidence establishing a current liver disorder or 
additional liver disability which is the result of VA 
treatment.  Consequently, the RO determined that the claim 
was not well grounded.

Medical records from F. Memorial Hospital, dated in March 
1972, reflect that examination of the veteran's abdomen 
revealed it to be soft with no palpable masses.  There was an 
indication of right hepatomegaly, which was noted to have 
decreased several days later.  

Medical records from F. Memorial Hospital, dated in February 
1980, reflect that the veteran had been previously advised to 
start with a 72 hour regimen of Methotrexate for his 
psoriasis, but apparently did not take the medication as 
advised.  Computed tomography (CT) of the pelvis and abdomen 
with contrast enhancement was obtained in April 1980, and 
interpreted to reveal hepatomegaly with fatty replacement in 
the liver, consistent with cirrhosis.  The liver was also 
found to have a uniformly low density and to be enlarged in 
size.  Thereafter, records from March 1981 indicate that the 
veteran's past history included hepatomegaly.  A liver scan 
conducted at this time revealed slight hepatomegaly but no 
focal defects.  The findings were noted to be consistent with 
diffuse parenchymal disease of the liver such as cirrhosis.  
In February 1982, the veteran's medications included 
Methotrexate every day for three days.

A medical report from F. Clinic, dated in February 1982, 
reflects that the veteran was evaluated several days earlier 
for an exacerbation of his psoriasis.  At this time, it was 
noted that the past history included exacerbations of similar 
plaques in the past which responded to a combination of 
systemic therapy that included a brief course of Methotrexate 
for three or four days.

Additional medical records from F. Memorial Hospital for the 
period of March to October 1982 reflect that in March 1982, 
the veteran was prescribed Methotrexate for use on a daily 
basis for a period of three days.  In June 1982, the veteran 
was given a prescription for Methotrexate for a six-day 
treatment period.  At the end of this period, it was noted 
that the veteran's psoriasis was worsening in spite of his 
treatment regimen which included Methotrexate.  In October 
1982, examination of the abdomen revealed no hepatomegaly or 
tenderness.

VA outpatient records from January 1988 to January 1990 note 
that in January 1988, the veteran reported a history of liver 
swelling over ten years earlier.  In March 1988, the veteran 
underwent a liver biopsy.  In July 1989, it was noted that 
the veteran's psoriasis had improved in 1988 from an 
unidentified medication which was stopped secondary to 
increased liver function test results.  In January 1990, the 
veteran reported that his psoriasis had been previously 
treated with Methotrexate and was now coming back.  

A private medical report from Dr. P., dated in January 1991, 
reflects that this physician was providing a second opinion 
regarding the veteran's psoriasis, and that the veteran 
related a history of being on Methotrexate once in the past 
and that his psoriasis cleared nicely on a small dose of four 
tablets per week.  The veteran also related a history of 
liver discomfort that might have possibly been caused by the 
Methotrexate.  Dr. P. explained to the veteran that if he 
could tolerate it, Methotrexate would probably be the best 
treatment for his psoriasis.  He further explained that a 
liver biopsy would be necessary; but, if the veteran's liver 
enzymes checked out okay on laboratory evaluation, there 
would be no liver biopsy until the veteran had been on 
Methotrexate for three months and had been shown to tolerate 
the medicine without problems.  Following the initial biopsy 
after three months, Dr. P. further recommended additional 
liver biopsies after every 2 to 2 1/2 grams of medicine.  Dr. 
P. believed that the veteran's psoriasis was a very 
debilitating condition and that the Methotrexate would 
certainly be warranted in the treatment of this condition if 
the veteran could tolerate it.

VA outpatient records from January 1991 note that the veteran 
had had a liver biopsy in 1988, which had shown moderate 
steatosis and no fibrosis.  It also reflects a prescription 
for Methotrexate.  

At the veteran's May 1991 hearing which was related to a 
previous appeal, the veteran testified that he began taking 
Methotrexate in January 1991 for his psoriasis in doses which 
were gradually increased over time (transcript (T.) at pp. 2-
3).  The Methotrexate was "bettering" the condition but was 
not stopping the condition (T. at p. 6).  The veteran's 
dermatologist believed that the veteran would probably have 
to be on Methotrexate, probably in light doses, the rest of 
his life (T. at p. 12).  The veteran further noted that he 
had to obtain regular blood tests, liver enzyme evaluations 
and standard liver biopsies (T. at p. 12).  The veteran 
recalled having a severe reaction after taking four 
Methotrexate tablets at one time, and that when he telephoned 
the hospital for further instructions, he was told to stop 
taking the medication (T. at p. 12).  He had not taken any 
Methotrexate since this episode (T. at p. 12).

In July 1991, VA outpatient records reveal that the veteran's 
history of a liver biopsy in March 1988 was again noted to 
reveal moderate steatosis and no evidence of hepatocellular 
necrosis, inflammation, or fibrosis.  The diagnosis at this 
time included mild hypertransamenasemia of unknown etiology.  
In August 1991, Methotrexate was again prescribed.

A private medical report from Dr. F., dated in January 1992, 
reflects that the veteran reported a complicated history that 
included the clearing of his psoriasis to minimal involvement 
with a low dosage of Methotrexate.  It was further noted that 
the veteran had some nausea type changes, perhaps liver 
changes, while on the Methotrexate, and that his history was 
further complicated with a high level of triglycerides.  Dr. 
F. believed that the veteran's psoriasis would be treated 
best with Methotrexate which did have minor to serious side 
effects.  Dr. F. also noted that with the taking of this 
medicine, the veteran needed to avoid alcohol intake and 
aspirin-type products, and that his blood would need to be 
monitored to make sure he stayed within acceptable limits.  

One of the main areas of damage with Methotrexate was the 
liver.  Therefore, Dr. F. concluded that minimum doses of 
Methotrexate were ideal for any patient after an initial 
period of taking the Methotrexate with good toleration.  
Liver biopsies were also recommended.  

VA medical examination in February 1992 revealed that the 
veteran reported that while he was in Alaska in roughly 1971, 
the veteran's psoriasis was treated with different forms of 
therapy, including Topicort, antipruritics and light therapy.  
He was also on different oral therapies, but could not 
remember the names.  In 1988, he was started on systemic 
Methotrexate therapy, but that this was discontinued 
secondary to liver disease.  He was restarted on Methotrexate 
in January 1991, and was continued on this for a year until 
January 1992.  During this period, his psoriasis was 
relatively controlled but he had slightly abnormal liver 
enzymes.  It was noted that the veteran had been recently 
discontinued from his Methotrexate.  At this time, the 
veteran reported that his physicians were waiting to see 
whether he benefited from his one year course of 
Methotrexate.

A VA discharge summary from September 1992 reflects that the 
veteran was admitted at this time for liver biopsy.  The 
veteran reported a history of first taking Methotrexate in 
1988 for psoriasis and that he had a reaction with increased 
liver size and tenderness with just one dose.  He was 
restarted on Methotrexate in early 1991 and received a dose 
for one year which he tolerated better.  In addition to the 
tenderness, the veteran reportedly had elevation of his serum 
glutamic pyruvic transaminase (SGPT) as high as the low-90's 
while taking the Methotrexate.  A liver/spleen scan in May 
1992 was reportedly normal, and the gastrointestinal (GI) 
clinic apparently recommended a liver biopsy if the veteran 
was to be restarted on Methotrexate.  The dermatology clinic 
was indicated to have felt strongly that the veteran needed 
to be on Methotrexate and restarted it one month earlier with 
subsequent liver tenderness and enlargement.  The veteran was 
admitted at this time for elective liver biopsy and it was 
noted that he had been off of Methotrexate for one week.

Physical examination of the abdomen at this time revealed 
mild right upper quadrant tenderness and liver span 
approximately 10 centimeters to percussion.  Testing of liver 
functioning revealed total protein of 7.5, albumin of 4.9, 
serum glutamic oxaloacetic transaminase (SGOT) of 30, SGPT of 
48, alkaline phosphates of 54, lactic dehydrogenase (LDH) of 
152, total "bili" of 0.6, direct "bili" of 0, total globulin 
of 2.6, and normal "coags."  The results of the biopsy were 
noted to be pending, however, the discharge did reflect a 
diagnosis of abnormal liver function tests and psoriasis.  A 
VA pathology report in September 1992 reflects that the liver 
biopsy revealed that the liver had marked "macrovesicular" 
steatosis and Mallory's hyaline change with mild chronic 
portal inflammation.  There was no evidence of hepatocellular 
necrosis or fibrosis.

VA outpatient records in March 1993 noted the results of the 
liver biopsy in September 1993.  It was also noted that the 
veteran had been on his third course of Methotrexate between 
September 1992 and January 1993, but discontinued treatment 
on his own because of right upper quadrant pain and bilateral 
flank pain (found to have kidney stones).  The veteran 
reportedly believed that he had had no improvement in his 
skin condition with Methotrexate.

VA medical examination in April 1993 indicated that the most 
successful treatment for the veteran's psoriasis was 
reportedly Methotrexate.  However, it was noted that the 
veteran had been off of this since January secondary to liver 
and GI complaints.  

VA outpatient medical records for the period of July 1993 to 
September 1993 reflect that in July 1993, the veteran 
reported that his last dose of Methotrexate was in January 
1993.  In September 1993, he indicated that Methotrexate had 
been discontinued because of toxicity to the liver and 
kidney.  He was not being followed at this time by the GI 
clinic for liver disease.  His cholesterol was at 286 which 
was noted to be close to the best level the veteran had 
achieved.  At the end of September 1993, the veteran reported 
that he had discontinued Methotrexate as secondary to side 
effects of dysuria and liver toxicity, and now desired 
another course of Methotrexate due to the ineffectiveness of 
Topicort.  The physician noted that they would hold off on 
Methotrexate secondary to the previous side effects.

A private medical report from Dr. P., dated in March 1994, 
notes the veteran's history of the inability to tolerate 
Methotrexate.

VA outpatient records for the period of June to December 1995 
reflect that in June 1995, the veteran reported treating with 
Methotrexate for several years.  At this time, it was 
reported that he had developed right upper quadrant pain 
which was associated with the treatment and which would stop 
with the discontinuance of treatment.  The impression was 
right upper quadrant pain as a result of Methotrexate 
toxicity, and the doctor recommended that the veteran be 
treated with only oral forms of narcotic when the veteran 
resumed his Methotrexate.  In December 1995, the veteran was 
noted to have normal liver function studies and to be 
continuing on Methotrexate.  

At the end of December 1995, it was noted that the veteran 
had returned for further evaluation as to his psoriasis and 
use of Methotrexate.  It was further noted that although he 
had been on a smaller dose in 1992 when it was discontinued 
due to pain, two biopsies of the liver had revealed normal 
findings.  The veteran now reported that since he restarted 
Methotrexate in November 1995, he had not experienced severe 
pain, but that his psoriasis had only slightly improved.  The 
plan was to increase the dosage of Methotrexate and the 
veteran was instructed as to the risk of liver damage and 
pain.  Testing as to liver function was noted to be "okay."

A statement from the veteran's mother, dated in February 
1996, indicates that she had observed her son fall to the 
floor with pain in the liver area.

VA outpatient records for the period of April 1996 to October 
1996 indicate that in April 1996, the veteran reported a mild 
increase in his right upper quadrant pain which occurred 1 to 
2 hours after taking Methotrexate and reportedly lasted for 
hours.  The impression was that his psoriasis had improved on 
increased dosage of Methotrexate, that the veteran understood 
the risk of liver damage and pain, and that he wished to 
continue Methotrexate.  In May 1996, it was noted that the 
veteran was continued on Methotrexate.  


In August 1996, the veteran indicated that he had 
discontinued Methotrexate the previous week, after which his 
left upper quadrant pain resolved.  In October 1996, it was 
noted that liver function tests were normal and that the 
veteran used Methotrexate when his psoriasis flared badly.  
He had not used it in the previous 2 1/2 months.  

VA outpatient medical records for the period of February 1997 
to October 1998 reveal that in February 1997, the veteran 
related that he had restarted Methotrexate and that over the 
previous six weeks, he had noticed slight improvement in his 
psoriasis.  It was noted that the veteran was recalcitrant as 
to topical therapies and understood the risk with 
Methotrexate.  In January 1998, the veteran was noted to be 
continuing on Methotrexate and in March 1998, it was noted 
that his laboratory results were okay.  It was also noted 
that the veteran wanted to stay on his current regimen, and 
that he did not know whether he had received Methotrexate in 
the 1970's.  In May 1998, the veteran's use of Methotrexate 
was discontinued for a short period in connection with the 
surgical removal of an epidermal inclusion cyst.  In October 
1998, the veteran's list of medications included 
Methotrexate.

VA medical examination in January 1999 revealed that the 
veteran reported a long history of psoriasis and that he had 
been treated with Methotrexate since the mid 1980's.  The 
veteran indicated that when he initially started with 
Methotrexate, he did so at 10 milligrams a week which 
produced right upper quadrant pain.  He then restarted at 2.5 
milligrams a week which was gradually increased to 7.5 
milligrams, at which time the right upper quadrant pain 
returned.  He described the pain as a knot that was palpable 
below his rib cage at the right costal margin.  He related 
that the pain only came when his dose of Methotrexate 
exceeded 7.5 milligrams and the last time that occurred was 
approximately a year and a half earlier.  A liver biopsy in 
September 1992 reportedly revealed "macrovesicular" 
steatosis and "not" Mallory's hyalin change, but no 
evidence of hepatocellular necrosis or fibrosis.  

An ultrasound of the liver in September 1994 was also 
reportedly unremarkable.  The veteran reported that a liver 
scan in Alaska in the mid 1980's was consistent with 
cirrhosis.  Currently, the veteran's medications included 
Methotrexate at 2.5 milligrams per week.

Physical examination of the abdomen revealed that it was soft 
and tender.  Liver span was approximately 12 to 14 
centimeters by percussion in the right midclavicular line.  
Recent laboratory studies revealed albumin of 5, aspartate 
transaminase (AST) of 20, alanine transaminase (ALT) of 20, 
alkaline phosphates of 74, total bilirubin of 0.4, and direct 
bilirubin of 0.1.  The diagnosis was ill-defined right upper 
quadrant pain which reportedly occurred when the veteran's 
Methotrexate dose exceeded 7.5 milligrams a week.  It was 
noted that a recent abdominal ultrasound was normal and that 
the veteran's liver biochemistries had been normal without 
any evidence of hepatitis or any evidence of chronic liver 
disease as recently as the previous week.  

It was also noted that the veteran had no stigmata clinically 
of chronic liver disease and that a liver biopsy revealed 
some mild steatosis but no evidence of active hepatitis or 
any evidence of fibrosis to suggest cirrhosis of the liver.  
In summary, the VA examiner did not have a clear explanation 
for the veteran's right upper quadrant abdominal pain, but 
determined that there was no evidence of chronic liver 
disease by the biopsy in 1992 clinically, or by laboratory 
examination in January 1999.


Criteria

The Board finds that the threshold question to be answered in 
this case is whether the appellant has presented a well-
grounded claim, i.e., one, which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  

Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

As will be explained below, the Board finds that the claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a liver disorder is not well grounded.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remained valid.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.F.R. § 3.358 provides, in pertinent part, that, in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury in which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  As applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition in which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b)(2). 



In determining whether such additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of such existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  The new 38 C.F.R. § 3.358(c)(3), provides 
in part: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Since the veteran's appeal was pending prior to October 1, 
1997, it continues to be subject to review under the prior 
statutory language and interpretation effective prior to the 
amendments.  VAOPGCPREC 40-97.

"In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis)... of incidence or aggravation of a disease or 
injury in service (lay or medical testimony), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board points out that for the purposes 
of determining whether a claim is well grounded, it must 
presume the truthfulness of the evidence, "except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Thus, in the context of a claim under 38 U.S.C.A. § 1151, a 
well-grounded claim in this case would include medical 
evidence tending to show that a liver disorder or additional 
liver disability resulted from the use of medication 
prescribed by VA or other VA treatment.  


When after all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

At the outset, the Board notes that at the time of the July 
1998 remand, the Board found that there was a reasonable 
possibility that there was outstanding evidence which at 
least made the veteran's claim capable of substantiation, and 
that further evidentiary development was therefore warranted.  
See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 80 (1990).  In this regard, the record reveals 
that the RO sought and obtained a VA medical examination in 
January 1999, and that the record includes a report of the 
results of the examination.  The record further reflects that 
the RO obtained more recent VA medical records from the VA 
medical center located in Gainesville, Florida, and made an 
effort to obtain additional pertinent records from the VA 
medical center in Anchorage, Alaska.  

Consequently, the Board finds that a reasonable effort has 
been made to comply with the requests contained within the 
Board's remand, and that as the Board has ultimately found 
that the appellant has not met the initial burden of 
submitting a well-grounded claim, no additional duty to 
assist the appellant has arisen.  

The Board further notes that since the veteran's claim for 
compensation for a liver disorder focuses on the use of the 
medication Methotrexate in and after 1988 and additional 
records from Anchorage, Alaska would predate that point in 
time, further remand for additional records from Anchorage, 
Alaska or any other treatment facility that rendered services 
prior to 1988 is not warranted.

In addition, although the record reveals that the veteran did 
receive Methotrexate for three-day periods in February and 
March 1982, and a six-day period in June 1982, the record 
does not reveal any complaints of abdominal pain associated 
with the medication at that time.  Moreover, while the record 
reveals that the veteran had episodes of some degree of 
hepatomegaly in March 1972, April 1980, and March 1981, and 
that the findings in April 1980 and March 1981 were noted as 
consistent with cirrhosis of the liver, examination of the 
abdomen in October 1982 revealed no hepatomegaly or 
tenderness.  Thus, the Board finds that additional evidence 
of hepatomegaly prior to October 1982 would be of little 
probative value.

As was noted above, the veteran contends that he currently 
has a liver disorder that is the result of the Methotrexate 
he was given by VA.  However, the record shows no current 
medical data or opinion to support his view that he currently 
has a liver disorder, and no medical data or opinion to 
support his view that any liver disability, whether 
additional or otherwise, is the result of VA prescribed 
medication or other treatment.  

Under the case law, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 2 Vet. App. 
141, 144 (1992).  The January 1999 VA medical examination did 
not reveal any current diagnosis of chronic liver disease, 
and the Board finds that this fact, coupled with the failure 
of the appellant to submit evidence of a current liver 
disorder causally linked to VA examination and/or treatment, 
leads to the conclusion that there is no current disability 
with respect to any liver disorder.  

The Board further finds that "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of compensation.  Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . . ."  38 C.F.R. § 4.1 (1997); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to this claim.

The Board further notes even if the Board were to concede the 
existence of some disability based on periodic increased 
liver function studies or periodic findings of some degree of 
hepatomegaly since March 1972, the veteran's claim would 
still not be well grounded since the veteran has only 
provided lay testimony and statements in support of his 
allegations that a current liver disability or additional 
liver disability is attributable to Methotrexate medication 
or other VA treatment.  

As such, the assertion of the appellant and any other lay 
witness as to this issue addresses medical causation and is 
not competent.  See Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994).  This assertion does not constitute competent 
evidence to the effect that the appellant's claimed symptoms 
or disabilities are attributable to any incident associated 
with VA treatment.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion, ...[the] 
appellant cannot meet [her] initial burden by relying upon 
[her] own ... opinions as to medical matters."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The contentions raised in the context of this appeal, 
however, are not supported by the evidence of record, nor has 
any competent medical evidence in support of these 
allegations been offered.  As the appellant is a lay person, 
his contentions are not probative since they are not 
competent to provide an opinion on medical causation.  See 
King v. Brown, supra; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit v. Brown, supra.  

The Board would also point out that there is no objective 
medical evidence of record which demonstrates any clinical 
relationship between any alleged liver disorder and VA 
treatment and/or examination.  There is simply no clinical 
evidence associating VA examination or treatment with any 
underlying symptom or disorder.  

Accordingly, in view of the lack of medical evidence or 
opinion indicating that the medication prescribed by VA over 
the years or other VA treatment caused a liver disorder or 
additional liver disability, the claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 must be denied as not 
well grounded.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a liver disorder, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well-grounded claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a liver disorder, the claim is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

